UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7277


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICKY MARITIQUE RODGERS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   G. Ross Anderson, Jr., Senior
District Judge. (7:09-cr-00884-GRA-1; 7:12-cv-00869-GRA)


Submitted:   November 7, 2012             Decided:   December 10, 2012


Before WILKINSON, NIEMEYER, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricky Maritique Rodgers, Appellant Pro Se. Maxwell B. Cauthen,
III,   Assistant  United States   Attorney, Greenville,  South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ricky Maritique Rodgers seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.      The   order   is   not      appealable     unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(B)       (2006).            A    certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner     satisfies      this     standard       by     demonstrating        that

reasonable       jurists    would    find    that    the       district    court’s

assessment       of   the   constitutional        claims       is   debatable      or

wrong.     Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district

court denies relief on procedural grounds, the prisoner must

demonstrate      both   that   the    dispositive        procedural     ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.            Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Rodgers has not made the requisite showing.                      Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                  We dispense with oral

argument because the facts and legal contentions are adequately



                                        2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3